233 S.W.3d 910 (2007)
In re MOTIVA ENTERPRISES, L.L.C.
No. 09-07-311 CV.
Court of Appeals of Texas, Beaumont.
Submitted July 12, 2007.
Decided August 30, 2007.
Reagan W. Simpson, Reginald R. Smith, R. Bruce Hurley, Aditi R. Dravid, Benjamin D. Seal, King & Spalding, LLP, Houston, for relator.
Thomas J. Pearson, Jason B. Keith, Cimron Campbell, of counsel, Pearson Campbell, P.C., Beaumont, Brock C. Akers, Evelyn Ailts Derrington, Neal D. Kieval, Phillips & Akers, P.C., Houston, for real parties in interest.
Before McKEITHEN, C.J., GAULTNEY, and KREGER, JJ.

OPINION
PER CURIAM.
Motiva Enterprises L.L.C. ("Motiva") petitions for a writ of mandamus to compel the trial court to vacate its order of June 6, 2007, which permitted extensive discovery pertaining to Motiva's "crude expansion project." The sole reason given by real parties in interest for their discovery request regarding the crude expansion project is their claim for "future" damages under their cause of action for permanent nuisance.
We have this day released our opinion in the companion mandamus proceeding, In re The Premcor Refining Group, Inc. and Motiva Enterprises L.L.C., 233 S.W.3d 904 (Tex.App.-Beaumont 2007, no pet. h.) in which we conditionally grant Premcor's and Motiva's petition for writ of mandamus holding the real parties in interest lack standing to pursue their cause of action for permanent nuisance. Therefore, we conditionally grant Motiva's petition for writ of mandamus and direct the trial court to vacate its discovery order of June 6, 2007, at issue in this proceeding. We are confident the trial court will comply with this opinion; the writ issuing only if the court fails to do so.
WRIT CONDITIONALLY GRANTED.